Citation Nr: 1513651	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty for training from June 20, 1977 to November 18, 1977 and on active duty from March 27, 1980 to October 14, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is under the jurisdiction of the Indianapolis RO.

On his February 2010 Form 9, the Veteran requested a Board hearing in Washington, D.C. and in March 2010, he clarified that he desired a Board videoconference hearing.  The hearing was scheduled to take place in December 2014.  However, in November 2014, VA was notified that the Veteran was cancelling the request for a hearing and was simply requesting that he be given 90 days to attempt to gather and submit additional medical evidence (i.e. a medical nexus opinion).  As more than 90 days have now passed, the Board will be rendering a decision below.   


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied service connection for right knee disability, based on a finding that a right knee condition existed prior to entry into service and was not aggravated by service.  

2.  Evidence received since the September 1998 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.    



CONCLUSIONS OF LAW

1.  The September 1998 decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received with respect to the Veteran's claim for service connection for right knee disability and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an April 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Additionally, the letter provided proper notice of the requirements for reopening a claim with new and material evidence, including informing the Veteran of the reason for the prior denial and the applicable definition of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the assertions of the Veteran and his representative.  The Veteran's representative has asserted that SSA records have not been associated with either the paper or electronic claims file.  However, a review of the record shows that these records have been associated with paper claims file, in computer disc form.  Thus, there is no need for additional development to obtain these records and no further RO action is required prior to appellate consideration of the claim.  Further, a VA examination is not required, as new and material evidence has not been submitted to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).   

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

II.  Analysis

In a September 1998 rating decision, the Indianapolis RO denied service connection for internal derangement of the right knee, finding that a right knee condition existed prior to entry into service and was not aggravated by service.   In an accompanying September 1998 letter, the Veteran was provided with notice of the decision and of his appeal rights.  He did not file an appeal within one year and the decision became final based on the evidence then of record.  38 U.S.C.A. §7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that whether new and material evidence raises a reasonable possibility of substantiating the claim is a 'low threshold').

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Evidence of record at the time of the September 1998 rating decision consists of the service treatment records and a September 1998 VA right knee examination report.  

The service treatment records show that just after the Veteran began basic training in October 1977, he experienced soreness in the right knee.  When seen by medical personnel, it was noted that he had had a pre-service football injury.  His knee problem persisted and during an October 31, 1977 evaluation, he was found to have internal derangement of the right knee.  Consequently, it was recommended that he meet with a Medical Board for consideration of separation.  In November 1997, a Medical Board determined that the Veteran was suffering from internal derangement of the right knee that existed prior to service and was not aggravated by service.  Separation from active service was recommended.   The Veteran then separated on November 18, 1977.  

In March 1980, while serving in the National Guard at Fort Sill, Oklahoma, the Veteran was seen in the emergency room at Reynolds Army Hospital and noted to have injured his right knee while on a road march.  As a result, he was required not to participate in physical training that weekend and was provided with an ace wrap.  On May 19, 1980, the right knee was evaluated and the Veteran was found not to have any right knee pathology but functional knee pain was suspected.  Aspirin was prescribed and a consultation was ordered with a dietician so the Veteran could be placed on a weight reduction diet.  The Veteran was cleared to exercise.  On May 23rd it was noted that the Veteran returned to see medical personnel with the same complaint of right knee pain.  The physical examination was unchanged from the previous visit and the Veteran was diagnosed with chondromalacia, mild, right knee.  He was again prescribed aspirin.   In early June 1980, the Veteran was still complaining of knee pain and was started on pain medication and given a profile.  At his September 1980 separation examination, the Veteran's lower extremities were found to be normal and he reported that he was in good health.  

At the March 1998 VA examination, it was noted that the Veteran experienced knee problems during service and that he specifically reported that he twisted his right knee during physical exercises in the fall of 1977 and was informed that he had torn internal cartilage.   Physical examination showed painful motion and some apparent limitation of extension.  The diagnosis was internal derangement of the cartilage of the right knee.

Evidence received since the September 1998 examination consists of the Veteran's statement accompanying his March 2008 claim to reopen, copies of his service treatment records, and SSA records.  In the March 2008 statement, the Veteran indicated that he "ripped the cartilage" in his right knee during a training mission in service at Fort Sill, Oklahoma and that this injury was documented in the service treatment records.  The SSA records show that the Veteran was found not to be disabled for SSA purposes in an August 2010 decision and that the decision indicates that the Veteran's impairments did include arthritic knees.  

The service treatment records are copies of those that were before the RO in September 1998 and are, therefore, not new.  Also, the Veteran's March 2008 statement concerning the injury while on a training march at Fort Sill during service is cumulative of his statement made at the time of his VA examination in September 1998, i.e., that he twisted his right knee during service in 1977 and was told he had torn internal cartilage.  Thus, it is cumulative in nature and may not be considered new.  38 C.F.R. § 3.156.  

The newly received SSA records do tend to show that the Veteran has a current right knee disability diagnosed several years after service.  However, a current, post-service right knee disability was already established at the time of the September 1998 rating decision, as evidenced by the March 1998 VA examiner's diagnosis of internal derangement of the right knee.  The newly received evidence showing the presence of a right knee disorder many years after service does not tend to indicate that a pre-existing right knee condition was aggravated by service, or alternatively, that the Veteran did not have a pre-existing right knee condition, or that any current right knee disorder had its onset during active service or is related to any incident of service.  Consequently, the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the new evidence is not material.

As new and material evidence has not been received, the Veteran's claim for service connection for a right knee disorder is denied.  See 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of entitlement to service connection for a right knee disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


